Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/28/2022 has been entered.

Response to Amendment
3.	This action is in response to the RCE filled on 2/28/2022. The amendment has been entered. Claims 1, 3-6 have been cancelled and claim 8 has been newly added. Claims 2, 7 and 8 are pending, with claim 8 being independent in the instant application.
Response to Arguments
4.	 Applicant's Arguments/Remarks filed on 2/28/2022 on page 4-7 regarding
35 U.S.C. 101 rejections have been fully considered and are found persuasive in view

Applicant's Arguments/Remarks filed on pages 7-11 regarding 35 U.S.C. 103
rejections have been fully considered and are moot in view of Applicant's amendments
to the claims and amended rejections detailed below. The new ground of rejections is
necessitated by Applicant's claim amendments. Therefore, the previous rejections
regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in  applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Objections
6.	Claims 7 and 8 are objected to because of the following informalities:
	Claim 7 used the abbreviated or shortened version of HSI, instead of mentioning it as “human system interface (HSI)” according to Specification of instant Application in page 11. Moreover claim 8 used the abbreviated or shortened version of HFE and “HF concept” instead of mentioning these as “human factors engineering (HFE)” and “human factor concept” respectively according to Specification of instant Application. Therefore, possible corrections are required to amend these terms (HSI, HFE and HF) in claims 7 and 8 as in expanded form (not to use the shortened form).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
 4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over a document “Human-System Interface Complexity and Opacity Part II: Methods and Tools to Assess HSI Complexity” by Farzan Sasangohar (hereinafter Farzan), in view of a document “Development of Human Factors Engineering Guidance for Safety Evaluations of Advanced Reactors” by John M. O’Hara (hereinafter O’Hara).
Regarding claim 8, Farzan teaches … perform HFE analysis relating to a plant function, … human reliability, and an operation experience reflection (Farzan discussed in page 1 under ‘Introduction’, the nuclear power plant (NPP) control rooms in the nuclear industry in the United States, will be built with new and advanced plants (new reactors will have advanced and computerized control rooms). The next-generation control rooms will have different tools with different functionality, more human reliability in HSIs of NPP control rooms are essential factors. Moreover, in page 15 (at 2nd para), it has been mentioned HERA is an incident report database designed to make available empirical human performance as well as system’s fault data from 22 commercial nuclear plant incidents. HERA database was designed by NRC researchers to support their Human Reliability Analysis (HRA) research. It has been discussed in page 45 under section 5.2 (at 2nd and 3rd para), a number of SMEs with NPP operation experience (e.g., operators, instructors, supervisors), as well as NRC reviewers and OEM designers have been identified and are being interviewed. Using CXSurvey, the interviewees review, rate and rank the identified sources and update the list if necessary. Next, a unique CSN appears based on the ratings provided, and the interviewees are asked to identify important interactions (links) between such sources that they perceive as contributing to accidents or job difficulties. Therefore, this type of reviews/surveys being performed by the interviewees 
Farzan teaches a user feedback processing device that is configured to include a concept database that stores concepts for different design conditions, (Under BRI, Examiner would interpret the “design conditions” as plant design conditions or constraints while considering the “man-machine concept” (according to Specification of current application at para [0055]). Farzan discussed in page 6-7 under section 2.1: “The Nuclear Regulatory Commission (NRC) maintains several incident report databases that could be used as plausible resources to discover the systematic factors or sources of complexity, including human error, which led to previous accidents. This concept is further explored … the influence of the subjective views of the humans involved in preparation of such incident reports …”. In page 14-15 under section 4.2, it has been discussed, several NRC-maintained incident databases, including Human Event Repository and Analysis (HERA) were parsed for complexity-related operator mistakes and errors. HERA is an incident report database designed to make available empirical human performance as well as system’s fault data from 22 commercial nuclear plant incidents. For example, they all reflect human performance considerations, and report a common cause failure. HERA database was originally designed by NRC researchers to support their Human Reliability Analysis (HRA) research. Each incident in HERA is broken down into hundreds of sub-events that provide the chronological sequence of human, equipment and off-plant sub-events. An enormous amount of detailed information regarding human performance insights as well as a timeline of events, makes possible a systematic analysis to identify a chronological Farzan discussed about the “concept database” as “HERA incident report database” that stores concepts (man-machine concept) i.e. HERA database reflected human performance considerations and reported a common cause failure by human performance and system’s fault data from 22 commercial nuclear plant incidents. The detailed information regarding human performance insights as well as a timeline of events, chronological progression of human actions, inactions and interactions within the plants, indicated about the different design conditions of the plant. Moreover, it has been disclosed in page 24 under section 4.6: “A network visualization and analysis tool called CXVIZ (Complexity Visualization) was developed to visualize the CSNs for all the incidents included in the HERA database.” Therefore, Farzan teaches a user feedback processing device as “network visualization and analysis tool called CXVIZ” that is configured to include a concept database “HERA database”).
Farzan teaches the concepts including specification items and  2Application No.: 16/311,292Docket No.: P181306US00information indicating an improvement or deterioration of the specification items so as to be associated with each other; (Applicant of this current Application mentioned about “specification item” at para [0055] “man-machine concept” as one of the concept, therefore Examiner would interpret an improvement10 needed for the specification item that is related to the “man-machine concept” or interaction between the operator and machine. Farzan discussed in page 1-2, under ‘Introduction’, Although advanced technologies may enable a more efficient working environment and provide more functionality, they may introduce additional complexity to the NPP operations, the fields of Human-Computer Interaction (HCI) and Human Factors (HF) needed to consider to Farzan mentioned about objective of this research is to identify factors that contribute to complexity in new and advanced nuclear power plant systems and Human-System Interfaces (HSI) i.e. to understand the sources of complexity in predicting human reliability in HSIs of NPP control rooms are essential factors and therefore are considered as concepts (complexity in new and advanced nuclear power plant systems and Human-System Interfaces (HSI)) included as the specification items. It has been discussed in page 11 (in last para), control room designers are responsible for identifying the error potentials in the design process and are required to conform to the NRC’s design and human factors standards. Therefore, designers should adopt strategies to identify complexity-induced human error potentials within the system and mitigate sources that exacerbate perceived complexity. Large discrepancies in complexity views of control room designers and operators is a serious issue, also some of the potential sources for human error may not be considered in the design. The effects of such disparity was apparent in the “Three Mile Island incident” in which ambiguous control room instruments and indicators resulted in failure of plant operators to recognize the problematic situation (i.e., operators were not aware of a stuck-open pilot-operated relief valve (PORV) that caused a large amount of coolant to escape, because large amount of irrelevant, misleading or incorrect information had been presented to the operators). Here, the example provided above (Three Mile Island 
and Farzan teaches to include a feedback processor configured to generate an HF concept based on an operation experience in the concepts, constraints of a plant, and a past operation experience at similar plants based on the results of the HFE analysis; (Under BRI, Examiner would interpret the “constraints of a plant” as plant design conditions or constraints while considering the “man-machine concept” or Human Factor/HF concept. Farzan discussed in page 14-15 under section 4.2 about HFE analysis on operation experience in the concepts (i.e. man-machine concept), constraints of a plant, and a past operation experience at similar plants or in NPP plant i.e. HERA database reflected human performance considerations and reported a common cause failure by human performance and system’s fault data from 22 commercial nuclear plant incidents. The detailed information regarding human performance insights as well as a timeline of events, chronological progression of human actions, inactions and interactions within the plants, indicated about the HF concept, constraints of a plant and past operation experience as well. It has been disclosed in page 19 under section 4.4, it has been disclosed “The identification of interactions between the sources of complexity is important in order to understand the overall complexity of the NPP control room environment. Due to the richness of incident information included in the HERA database, the interconnections between NPP sources software package called CXBundle was developed that includes the CXVIZ tool. Here, an example of HF concept as “Complexity Source Network (CSN)” was generated to represent the identified sources of complexity and their interrelations for each incident. In a CSN, nodes represent sources of complexity and links between two nodes represent the interactions between the sources. These interactions are captured as the co-occurrence of those sources within a single sub-event in a particular incident. Therefore, it is understood that the software (CXBundle developed in the CXVIZ tool) as the feedback processor, generated the HF concept as CSN, which is based on an operation experience in the ma-machine interaction/concept, constraints of a plant, and a past operation experience at similar plants (NPP plant) based on the results of the HFE analysis (as discussed above)).
wherein further Farzan teaches the processor is configured to execute instructions to investigate using a questionnaire of experienced staff members and analyze the concepts based on a psychological point of view in cognitive engineering; (Farzan disclosed in page 52 under ‘Conclusion’ (at last para): “In order to facilitate this investigation and analysis, a complexity analysis software bundle questionnaire was designed to obtain data from operators in terms of what they perceived as contributors to their job complexity. Finally, several subject matter experts (SMEs) were identified and interviewed to offer their opinion on sources of complexity. The qualitative analysis of gathered data led to the generation of an initial list of complexity sources in NPP control rooms.” Here, the complexity analysis software bundle (CXBundle) was developed in the network visualization and analysis tool called CXViz in order to facilitate this investigation and analysis. Therefore, it is considered that the programming code of CXBundle as the instructions from the computer program (software) being executed to investigate the questionnaire of experienced staff members (operators perceived as contributors to their job complexity). Moreover, it has been disclosed in page 52 under ‘Conclusion’ (at 1st para): “Next generation NPP control rooms may challenge human cognitive limitations by presenting information in complex ways. In order to mitigate important complexity sources that contribute to human performance, … Systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance.” Therefore, Farzan teaches the concepts (human cognitive limitations by presenting information in complex ways) being analyzed based on a psychological point of view in cognitive engineering (because systematic analyses on literature review and operator interviews led/helped to 
and Farzan teaches to compare the concepts with each other, the concepts including a result of analysis by the processor, (Farzan disclosed in page 11-12: “This research proposes a novel method to 1) help understand the aspects of a control room that make it complex, 2) to investigate imbalances between objective and subjective complexities in relation to human performance, and 3) to examine three different intra-organizational comparisons between different stakeholders, namely operators-designers, designers-reviewers and reviewers-operators (shown as “δ” in Figure 2) ... Such pairwise comparisons shed some light on intra-organizational conflicts in complexity views … In addition, potential disparities in complexity views of stakeholders show the need for developing a standard framework for thinking about such an important issue …”. In page 47 (at last para): “In order to improve the comprehensibility … to manage the level of cognitive effort required to compare different sources, 6 different categories of sources are used (see Table 7 for a list of these categories and their definitions).” Moreover, in page 51 under section 5.1 (at 2nd para): “we described a set of tools (CXBundle) that supports this research in visualizing and analyzing the objective complexity (CXViz) of NPP control room, as well as to gather subjective complexity data (CXSurvey) from different stakeholders. The tools were bundled to facilitate the comparison between the objective and subjective complexity data. Currently the ensemble of networks (22 CSNs from HERA incidents) is being analyzed through CXViz”. Here, the concepts (imbalances between objective and subjective complexities in relation to human performance being investigated) have 
and Farzan teaches inform of concept of a design condition from the results of comparisons, the at least one concept having an influence on the specification item that a user desires to improve; (Farzan disclosed in page 52 under ‘Conclusion’: “Next generation NPP control rooms may challenge human cognitive limitations by presenting information in complex ways. In order to mitigate important complexity sources that contribute to human performance, it is vital not only to identify such sources, but also the disparities between the objective and subjective complexity sources to ensure that complexity considerations in the NPP control room designs and approval of such designs are realistic. Systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance. Network representation was used to identify the interconnections between such sources.” Here, the comparison or disparities between the objective and subjective complexity sources being considered in the Next generation NPP control rooms which helped to mitigate important complexity sources that contribute to human performance. This is the concept having an influence on the specification item (human performance or human cognitive limitations) that a user desires to improve (because systematic analyses of previous incidents, an extensive literature review and operator interviews 
wherein Farzan teaches the user feedback processor is further configured to update the concept database and generate an updated HF concept based on the results of the comparison; (Farzan disclosed in page 44-45 under section 5.2: “In order to gather subjective complexity data from the stakeholders, a digital survey was developed. Since the survey interview was used as the main method to gather subjective data, the iPad platform was used for its portability and interactivity. The Objective C programming language was used to develop a tool called CXSurvey. Using this tool, stakeholders’ opinion on the identified sources of complexity could be gathered. The results of individual surveys are saved on a database …”. Here, the C programming language was used to develop a tool called CXSurvey, therefore it is considered this programming language used in a tool or computer system i.e. the processor of the computer updated the survey result or concept (e.g. stakeholders’ opinion on the identified sources of complexity is gathered and the results of individual surveys) are saved on the database. Moreover, it has been discussed in page 52 under ‘Conclusion’, In order to facilitate this investigation and analysis, a complexity analysis software bundle (CXBundle) was developed that includes a network visualization and analysis tool called CXViz and a dynamic survey called CXSurvey. CXViz not only enables a visual analysis of the most important contributors in complexity networks, but also provides several important connectivity measures of such networks. Future work will include embedding the subjective representations in CXViz and analyzing the differentials between the objective and subjective views of complexity. Such 
Farzan teaches to generate a prototype based on the updated HF concept; (According to the Specification of current Application, Examiner would interpret ‘prototype’ as a mockup produced by the HSI prototype. Farzan discussed in page 21-22 under section 4.5, Complexity Source Network (CSN) was organized via a Human Supervisory Control (HSC) complexity chain (Figure 6). In the case of a complex environment (NPPs, for example), perceived complexity could be quite high, potentially negatively impacting safe operator performance. For example, many NPPs have redundant systems for safety reasons. However, including a redundant system could double the amount of information available to the operator (including displays and controls), which could increase an operator’s cognitive complexity. To mitigate cognitive complexity, organizational policies and procedures along with information representations in the form of interfaces and displays, can be introduced into the system. The change in display complexity in the original HSC complexity chain to interface complexity has been proposed, to reflect the two-way communication, such as interface complexity derived from controls and displays, which included display font size, number of colors used in the display, or numbers and variety of buttons, levers, etc. Moreover, it has been discussed in page 24 under section 4.6, A network visualization and analysis tool called CXVIZ (Complexity Visualization) was developed to visualize the CSNs for all the incidents included in the HERA database. CXViz facilitates the identification of the main contributors to complexity of each CSN (i.e. nodes/links with highest weights and nodes with high number of connections). Therefore, Farzan teaches the prototype based on the updated HF concept “display or interface complexity” (display complexity has been introduced in the form of interfaces and displays), being generated by the CXVIZ (Complexity Visualization) tool to visualize the complexity of each CSN (i.e. nodes/links with highest weights and nodes with high number of connections are contributing in the incident/failure in the plant). This is definitely a HSI (Human System Interface) protype based on the updated HF concept (display complexity) because by using the CSN in the CXVIZ tool, the operators are able to interact with the components of the control room in order to control, monitor, and interact with the system).
and Farzan teaches to feedback information of the prototype to the HFE processing device, (Farzan discussed in page 24 under section 4.6, a network visualization and analysis tool called CXVIZ (Complexity Visualization) was developed to visualize the CSNs (Complexity Source Network) for all the incidents included in the HERA database. Here, the prototype (Complexity Source Network (CSN) is based on the HF concept (man-machine concept) being mentioned and this CSN can be visualized in the CXVIZ (Complexity Visualization) tool to view all the incidents of the results of individual surveys are saved on a database and are transformed into CXViz format for further analysis.” Therefore, Farzan teaches the results of individual surveys related to the stakeholders’ opinion on the identified sources of complexity being gathered and saved in the database and this survey result as the feedback information of the prototype (e.g. CSN as discussed above) are transferred or sent to the HFE processing device (CXSurvey tool). 
wherein Farzan teaches the processor is further configured to execute instructions to investigate using an updated questionnaire of experienced staff members based on the updated HF concept and resulting prototype feedback to the HFE processing device. (Farzan discussed in page 45 under headings ‘Sampling’ and ‘Procedure’, a number of SMEs with NPP operation experience (e.g. operators, instructors, supervisors), as well as NRC reviewers and OEM designers have been identified and are being interviewed. Using CXSurvey, a unique CSN appears based on the ratings provided, and the interviewees are asked to identify important interactions (links) between such sources that they perceive as contributing to accidents or job difficulties. Lastly, each interviewee answers a series of open-ended questions regarding sources of complexity and potential complexity mitigations. Here, it has been discussed the questionnaire (a series of open-ended questions) of experienced staff members NPP operation expert such as, operators, instructors, supervisors, as well as 
and Farzan teaches to further analyze the concepts based on a psychological point of view in cognitive engineering. (Farzan discussed in page 47, cognitive effort required to compare different sources, 6 different categories of sources are used. In Table 7, one of the category can be seen as ‘Cognitive Factors’, these factors unique to individual operators. In page 52 under ‘Conclusion’, it has been disclosed: “Next generation NPP control rooms may challenge human cognitive limitations by presenting information in complex ways. In order to mitigate important complexity sources that contribute to human performance, it is vital not only to identify such sources, but also the disparities between the objective and subjective complexity sources to ensure that complexity considerations in the NPP control room designs and approval of such designs are realistic. Systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance.” Therefore, Farzan teaches to further analysis being performed the concepts (e.g. man-machine concept) based on a psychological point of view in cognitive engineering (Systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance)).  
However, Farzan does not explicitly teach A design process support system comprising: an HFE processing device including a processor that is configured to perform HFE analysis relating to … a task, a staff assignment. 2Application No.: 16/311,292Docket No.: P181306US00
O’Hara teaches A design process support system comprising: an HFE processing device including a processor that is configured to perform HFE analysis relating to … a task, a staff assignment, …; (O’Hara discussed in page 4 computerized support systems and intelligent HSIs are semiautomatic systems where human and machine agents are responsible for different generic activities. It has been disclosed in page 6-7 under section II.C: “HFE methods are used to analyze, design, test and evaluate the HFE aspects of a plant, such as the HSI … Analysis methods are used to develop detailed, system-specific information and requirements for inputs to HFE design activities. While there is general agreement on the importance of beginning HFE activities early in the design process, there is a need for more formal and structured approaches ....” Here, O’Hara discussed about computerized support systems included with Computer-based procedures which is an automatic system performs HFE analysis related to HFE design activities and the task such as design, test and evaluate the HFE aspects of a plant (e.g. computer-based systems offer the opportunity to "automate" cognitive activities typically performed as part of the decision-making by plant personnel and to incorporate "intelligence" in the human system interfaces (HSIs)). Therefore, it is understood that Computer-based procedures implemented in an automatic system is a HFE processing device includes a processor to perform the HFE analysis.
Moreover, it has been in page 5 under heading “Use of Advanced Controls” (at left side): “Digital control systems provide the capability to implement much more advanced control algorithms than have been used in plants to date … However, more reduced staffing.” Here, the “staff assignment” being discussed in this context of HFE analysis to implement the advanced control in advanced reactors that might help to meet objectives of increased operability and thus reducing the staffing or crew members in a reactor plant).
Therefore, Farzan and O’Hara are analogous art because they are related to improve the human factors engineering (HFE) related to the concept based on a psychological point of view in cognitive engineering. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farzan and O’Hara to modify of the feedback processing device included with a concept database that stores concepts for different design conditions of Farzan and to include the design process support system performing HFE analysis relating to task and staff assignment in the nuclear power plant of O’Hara. The suggestion/motivation for doing so would have been obvious by O’Hara because the “staff assignment” being discussed in the context of HFE analysis to implement the advanced control methods and algorithms in the advanced reactors that might help to meet objectives of increased operability and thus reducing the staffing or crew members in a reactor plant (O’Hara disclosed in page 5 under heading “Use of Advanced Controls”). Therefore, it would have been obvious to combine O’Hara with Farzan to obtain the invention as specified in the instant claim(s).
	Regarding claim 2, Farzan and O’Hara teach The design process support system according to Claim 8, wherein Farzan teaches the processor is configured to execute instructions to: inform of improvement or deterioration of another specification item other than the specification item that the user desires to improve when the processor informs of the concept of the design condition. (Farzan discussed in page 11 (in last para), control room designers are responsible for identifying the error potentials in the design process and are required to conform to the NRC’s design and human factors standards. Therefore, designers should adopt strategies to identify complexity-induced human error potentials within the system and mitigate sources that exacerbate perceived complexity. Large discrepancies in complexity views of control room designers and operators is a serious issue, also some of the potential sources for human error may not be considered in the design. The effects of such disparity was apparent in the “Three Mile Island incident” in which ambiguous control room instruments and indicators resulted in failure of plant operators to recognize the problematic situation (i.e., operators were not aware of a stuck-open pilot-operated relief valve (PORV) that caused a large amount of coolant to escape, because large amount of irrelevant, misleading or incorrect information had been presented to the operators). Here, the example provided above (Three Mile Island incident) indicated or informed about the deterioration (or failure of the plant) of the specification items such as the ambiguous control room instruments and the large amount of irrelevant, misleading or incorrect provided through Human-System Interfaces (HSI).
cognitive complexity, organizational policies and procedures along with information representations in the form of interfaces and displays, can be introduced into the system …The original HSC complexity chain (Figure 7) contained a display complexity category, which considered the complexities offered by visualizations found in displays, including visual, aural, and haptic … Thus, we propose to change display complexity in the original HSC complexity chain to interface complexity, to reflect this two-way communication. Interface complexity is the complexity derived from controls and displays, which could include display font size, number of colors used in the display, or numbers and variety of buttons, levers, etc.” Moreover, it has been discussed in page 52-53 under ‘Conclusion’, a complexity analysis software bundle (CXBundle) was developed that includes a network visualization and analysis tool called CXViz and a dynamic survey called CXSurvey. CXViz not only enables a visual analysis of the most important contributors in complexity networks, but also provides several important connectivity measures of such networks. Here, user/operators are able to perform the visual .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farzan, O’Hara and further in view of "Human Factors Engineering Program Review Model" by J. M. O’Hara et al. (hereinafter O’Hara 1) (IDS submitted on 03/21/2019).
Regarding claim 7, Farzan and O’Hara teach The design process support system according to Claim 8, further O’Hara 1 teaches a verification processing device that is configured to generate a final plant by performing a final HSI design, to generate a final operation guidelines, to generate a final training program, (O’Hara 1 disclosed in page 86 under section 11.4.3.3, it has been discussed that “The testbed’s environmental fidelity should be represented with high physical fidelity … for example … computers, and communications equipment should be represented in validation tests.” Here, validation task (employing ISV) get performed to measures plant performance, personnel task performance and computers, communication equipment, tools have been recommended to perform validation tests. Therefore, O’Hara 1 teaches the verification processing device where device/tool O’Hara 1 disclosed in page 103 under section 13.2: “The NRC staff uses the review criteria in this section to verify that the applicant prepared a human performance monitoring program … The applicant may incorporate this monitoring program into their problem identification and resolution program and their training program.” It has been mentioned in page 104 at bullet point 3: “degradations in 
O’Hara 1 teaches to compare actual measurement values of the final plant, the final operation guidelines, and the final training program with the specification values, (O’Hara 1 disclosed in page 99 under section 12.4.1 at bullet point 2: “The applicant should compare the final HSIs, procedures, and training with the detailed description of the design to verify that they conform to the planned design resulting from the HFE design process and V&V activities. This verification should compare the actual HSI, procedures, and training materials to design descriptions and documents.” Here, the final HSIs, procedures means final plant/design and operation guidelines respectively. Moreover, in page 90 Table 11-2, ‘Basis for Performance Criteria’, where performance of the integrated system is compared with a quantified performance requirement, with a criterion established using a benchmark system and with a criterion using many predecessor systems. In page 6 under section 9.3: “The products of the applicant’s procedure development program are the generic technical guidelines, the procedure writers’ guides, and the full set of plant procedures. This material should conform to the acceptance criteria specified in SRP …”. Here, SRP is Standard Review Plan (according to Acronyms in page xvi), the acceptance criteria specified by the applicant which contains full set of plant procedures, generic technical 
and O’Hara 1 teaches to determine that the final measurement value is valid when the comparison result is within a predetermined range (O’Hara 1 discussed about predetermined range as acceptable lists in page 64 in bullet point 3 under section ‘Review Criteria’ (which emphasize accepted human factors engineering principles): “The applicant should develop a writer’s guide to establish the process for developing technical procedures that are complete, accurate, consistent, … and specifying acceptable lists of abbreviations/acronyms and terms to be used”. It has been stated in page 74-75 under section 11.3: “The product of the applicant’s V&V program is a completed design that is verified and validated … the complete set of detailed scenarios for ISV (and how they were identified through the Sampling of Operational Conditions), performance measures, and acceptance criteria”. In page 83 under section 11.4.2.3 at bullet point 1: “Applicants should identify a subset of guidelines appropriate to a specific design based on the HSI characterization; at bullet point 2: “Procedures for comparing the characteristics of the HSIs with HFE guidelines for (1) the defined sampling of operational conditions … Procedures for determining for each guideline whether the HSI is "acceptable" … A judgment that an HSI is “acceptable” should be made only if compliance is total, i.e., only if every instance of the item is fully consistent with the 
Therefore, Farzan, O’Hara and O’Hara 1 are analogous art because they are related in performing analytical study/analysis on the plant functionality in order to improve operator’s operation experience. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farzan, O’Hara and O’Hara 1 before him or her to modify the design process support system to perform the analysis on a plant function of Farzan and O’Hara, to include the verification processing device configured to generate a final plant by performing a final HSI design and final operation guidelines of O’Hara 1. The suggestion/motivation for doing so would have been obvious by O’Hara 1 because the verification processing device being used to perform validation test on design/plant (because by employing ISV the plant performance, personnel task performance and computers, communication equipment, tools have been recommended to perform the validation tests) (O’Hara 1 disclosed in page 86 under section 11.4.3.3). Therefore, it would have been obvious to combine O’Hara 1 with Farzan, O’Hara to obtain the invention as specified in the instant claim(s).



Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Human factors approach for evaluation and redesign of human–system interfaces of a nuclear power plant simulator” by Paulo V.R. Carvalho et al. disclosed about human factors/ergonomics approach in the modernization of analog instrumentation and control systems of the existing nuclear power plants. Using a cognitive task analysis (CTA) approach, operators working on an advanced control room of a nuclear power plant digital simulator being observed and it has been noted several opportunities for improvement in the human/system interfaces related to the graphics design, alarm systems and procedure integration. Cognitive task analysis (CTA) based on field studies (observation, interviews, scenario evaluation) is the methodological framework used to evaluate the performance in the HSI. A redesigned prototype was constructed as an alternative to the current simulator and hardcopy procedure manuals. The design improves upon the graphical layout of system information and provides better integration of procedures, automation and alarm systems. The design was validated by expert opinion and a scenario-based comparison.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/     Examiner, Art Unit 2148


/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2148